Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breustedt (DE 29912240) in view of Boatwright et al. (US Patent No 7,998,550) (“Boatwright”).

Referring to claim 1:  Breustedt teaches a flooring edge finish (figure 1) comprising a flexible strip (paragraph 0014) comprising a hinge (paragraph 0020) and an adhesive (item 13) affixed to a top surface of the flexible strip, wherein the hinge comprises a gap or an absence of the adhesive or a lower amount of the adhesive than that of other areas of the flexible strip (paragraph 0021 teaches not completely covering with adhesive), and wherein the flooring edge finish is upwardly foldable along the hinge to bind, protect, and conceal an edge of a flooring (figure 1).  It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having no or reduced adhesive in the hinge in order to prevent the hinge from binding up and preventing the two sections from adhering to their respective surfaces.  Using the teaching of Breustedt to exclude adhesive from the hinge portion prevents premature adhesion of the components.  Breustedt does not teach the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring.  However, Boatwright teaches the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having the top surface exposed as taught by Boatwright in order to provide a specific look while concealing only the edge of the flooring.

Referring to claim 2:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises: (a) a first section (item 15) located at one end of the flexible strip comprising an adhesive (item 13), wherein the adhesive lies along a surface of the flexible strip, which adhesive is attachable to a bottom surface of a flooring edge; (b) a second section (between item 15 and section designated as item 12 on the vertical and horizontal portions in figure 1) comprising the hinge, which is adjacent to the first section and applicable to and directly below the flooring edge; and (c) a third section (item 12 vertical and top horizontal section) located at a second end of the flexible strip comprising an adhesive (item 13) along a surface of the flexible strip, adjacent to the second section, which third section is attachable to a vertical surface of the flooring edge (figure 1).

Referring to claim 4:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises multiple flexible strips (paragraph 0003).

Referring to claim 5:  Breustedt and Boatwright teach all the limitations of claim 2 as noted above.  Additionally, Boatwright teaches a width of the third section of the flexible strip is comparable to a height of a flooring backing, a height of top surface of the flooring when the hinge of the second section of the flexible strip is folded upward toward the top surface of the flooring (figure 1).

Referring to claim 6:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises a woven or non-woven composition comprising a natural fiber, a synthetic fiber, or a mixture thereof (paragraph 0018).

Referring to claim 7:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises natural fibers; thermoplastics; rubber; polytetrafluoroethylene; or a mixture thereof (paragraph 0018).

Referring to claim 8:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises a material comprising a paper, a fabric, a plastic, or a mixture thereof (paragraph 0015).

Referring to claim 9:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches a length of the hinge, or second section, and a length of the third section each comprise a length comparable to the length of the flexible strip (paragraph 0019).

Referring to claim 10:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Breustedt does not specifically teach the hinge comprises multiple hinges or multiple gaps.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with multiple hinges in order to make bending the strip easier and more uniform over the edge of the flooring edge.

Referring to claim 11:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the hinge comprises an about 20-170 degree bend in the flexible strip along a bottom section of the flooring edge after binding of the third section of the flexible strip to the flooring edge (figure 1).

Referring to claim 12:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Boatwright teaches the flexible strip comprises an additive (col 2, lines 37-43 teaches changing colors).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having an additive (color) as taught by Boatwright in order to change the appearance.

Referring to claim 14:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the adhesive comprises one or more layers comprising a hotmelt adhesive, a tape adhesive, or a mixture thereof (item 13 is hotmelt adhesive).

Referring to claim 15:  Breustedt and Boatwright teach all the limitations of claim 2 as noted above.  Additionally, Breustedt teaches the adhesive of any of the sections of the flexible strip are the same or different than the adhesive of other sections (item 13 is uniform).

Referring to claim 16:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Breustedt does not specifically teach a thickness of the adhesive comprises about 0.1 to 1 inch.  However, it would have been obvious to one of ordinary skill in the art to choose any specific thickness of adhesive that would adequately bind the strip to the edge.

Referring to claim 17:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the flexible strip comprises one piece of material or multiple pieces of material attached together (figure 1 teaches a single piece).

Referring to claim 18:  Breustedt and Boatwright teach all the limitations of claim 1 as noted above.  Additionally, Breustedt teaches the adhesive is pre-applied to the flexible strip (paragraph 0014-0017).

Referring to claim 19:  Breustedt teaches A flooring edge finish comprising a flexible strip comprising: (a) a first section (item 15) located at one end of the flexible strip comprising a width of 1-1/4 inches, which is attachable to a bottom surface of a flooring edge; (b) a second section (between item 15 and section designated as item 12 on the vertical and horizontal portions in figure 1) comprising a hinge (paragraph 0020) comprising a width of 1/32 inch, which is adjacent to the first section and applicable to and directly below the flooring edge; and (c) a third section (item 12 vertical and top horizontal section) located at a second end of the flexible strip comprising a width of 1/8 inch, which is adjacent to the second section and is attachable to a vertical surface of the flooring edge; wherein an adhesive (item 13)is affixed to a top surface of the flexible strip; 10Attorney Docket No. 713515 wherein the hinge comprises a gap or absence or a lower amount of adhesive as compared to other sections (paragraph 0021 teaches not completely covering with adhesive), along the top surface of the flexible strip, and wherein the flexible strip is upwardly foldable along the hinge to bind, protect, and conceal an edge of a flooring (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having no or reduced adhesive in the hinge in order to prevent the hinge from binding up and preventing the two sections from adhering to their respective surfaces.  Using the teaching of Breustedt to exclude adhesive from the hinge portion prevents premature adhesion of the components.  Additionally, it would have been obvious to choose any specific dimensions in order to be applicable to the desired installation. Breustedt does not teach the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring.  However, Boatwright teaches the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having the top surface exposed as taught by Boatwright in order to provide a specific look while concealing only the edge of the flooring.


Referring to claim 20:  Breustedt teaches A method of finishing a flooring edge comprising: (a) applying a flooring edge finish comprising a flexible strip comprising an adhesive and a hinge comprising a gap or absence of adhesive or lower amount of adhesive, as compared to other areas of the flexible strip, along a flooring edge; (b) bending the hinge upward toward a top surface of the flooring; and (c) applying heat, pressure, or a combination thereof to the adhesive to facilitate binding with the flooring edge (figure 1 and paragraphs 0016-0020).
	It would have been obvious to one of ordinary skill to recognize that the instant method would be obvious to one of ordinary skill in the art in order to arrive at the finished product of figure 1.  Breustedt does not teach the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring.  However, Boatwright teaches the flooring edge finish conceals an edge of a flooring without concealing a top surface of the flooring (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Breustedt with the characteristic of having the top surface exposed as taught by Boatwright in order to provide a specific look while concealing only the edge of the flooring.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new Boatwright reference teaches leaving the top surface of the flooring exposed and only covering the edge.

	Applicant has argued that the prior art of record does not teach a hinge.  However, it is well known in the art that a sheet of material that has an area of weakness is known to have that area of weakness to act as a hinge or a portion that encourages bending in the area.

	Applicant has also argued that the prior art of record does not teach an additive.  However, as mentioned before and above, the color to match the carpet is an additive.  Coloring is well known to be an additive to achieve a specific color.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635